PER CURIAM:
The questions presented in this case are substantially the same as those we have considered and decided today in Bowman v. County School Bd. of Charles City County.1 For the reasons stated there, the rulings of the District Court merit our substantial approval, but the case is necessarily remanded for further proceedings in accordance with the District- Court’s order and our opinion in Bowman.
Remanded.

. 4 Cir. 382 F.2d 326 (Decided this day). The special concurring opinion of Judge Sobeloff, in whicb Judge Winter joins, in Bowman is applicable to this case also.